Name: Council Regulation (EEC) No 1291/79 of 25 June 1979 laying down, for the 1979/80 sugar marketing year, measures to facilitate the disposal of sugar produced in the French overseas departments
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 79No L 162/8 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1291 /79 of 25 June 1979 laying down , for the 1979/80 sugar marketing year, measures to facilitate the disposal of sugar produced in the French overseas departments THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1 396/78 (2 ), and in particular Article 9 (5) thereof, Having regard to the proposal from the Commission , Whereas Article 9 (3) of Regulation (EEC) No 3330/74 provides that appropriate measures are to be taken in the event of difficulties arising in the disposal of sugar produced in the French overseas departments ; whereas the existence of such difficulties has been recognized in the past and appropriate Community measures have already been taken ; whereas these diffi ­ culties still remain ; Whereas the economic relationship between the French overseas departments and the European regions of the Community requires that the bulk of the sugar from the French overseas departments should be disposed of in those regions ; Whereas a subsidy should be granted for the refining of the sugar concerned to ensure that these quantities are disposed of in those regions ; whereas the amount of the subsidy should be determined on the basis of the value of the raw sugar delivered at the place of refining, the outlets after processing, the necessary refining margin for sugar refined in a refinery as defined in Article 9 (7) of Regulation (EEC) No 3330/74 and the differential amount fixed by Council Regulation (EEC) No 1290/79 of 25 June 1979 fixing, for the 1979/80 sugar marketing year, the differential charge to be levied on raw preferential sugar and the differential amount to be granted in respect of raw cane sugar from the French overseas departments (3 ), HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall apply for the 1979/80 sugar marketing year . Article 2 1 . Within the maximum quota a subsidy shall be granted for sugar produced in the French overseas departments and refined in the Community. 2 . The subsidy referred to in paragraph 1 shall be 1-475 ECU per 100 kilograms of sugar expressed as white sugar. Article 3 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE (!) OJ No L 359, 31 . 12 . 1974, p . 1 . (2 ) OJ No L 170, 27 . 6 . 1978 , p . 1 . ( 3 ) See page 6 of this Official Journal .